DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 and 17-20 are directed to a machine and claims 11-16 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“determine an item has been added to an electronic shopping cart of a user; use natural language processing (NLP) to determine a general product category of the item and one or more supporting product details of the item; use the general product category and the one or more supporting product details of the item as parameters in a query executed against a database, wherein the database links the item to one or more other items based on shared characteristics between the item and the one or more other items, and wherein a result of the query identifies the one or more other items linked to the item; based on an identified characteristic associated with the user, filter the one or more other items included in the result of the query to generate a list of proposed items for potential inclusion in the electronic shopping cart; display the list of proposed items to the user; in response to a second item being added to the electronic shopping cart, use the database to identify a recipe comprising the item and the second item; based on the identified recipe, modify the list of proposed items to include remaining items that are included in the identified recipe; and display the modified list of proposed items to the user.” Claim 17.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors; business relations).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  There are no additional elements in claims 11-16.  The additional elements in present claims 1-10 and 17-20 are one or more processors and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the one or more processor(s) of claims 1-10 and 17-20 are all alone broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The hardware storage device(s) store data readable by the processor(s).  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims (claim 2-10, 12-16, and 18-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, 11-13, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee (Patent No. US 11,315,164 B2).
Bhattacharjee teaches all the limitations of claims 1-2, 7, 9, 11-13, and 15.  For example Bhattacharjee discloses a computer system that recommends items to add to a shopping cart based on shared category and other characteristics.  Bhattacharjee further teaches:
Claim 1. A computer system comprising:
one or more processors (claims 1, 17; see at least figs. 1, 13; c1:59-67); and
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system to at least (claims 1, 17; see at least figs. 1, 13; c1:59-67):•	determine an item has been added to an electronic shopping cart of a user (claims 1, 11, 17; see at least c4:1-2);•	use natural language processing (NLP) to determine a general product category of the item and one or more supporting product details of the item (claims 1, 11, 17; see at least figs. 6, 8, 10; c2:55-57, c3:34-39);•	use the general product category and the one or more supporting product details of the item as parameters in a query executed against a database, wherein the database links the item to one or more other items based on shared characteristics between the item and the one or more other items, and wherein a result of the query identifies the one or more other items linked to the item (claims 1, 11, 17; see at least c2:9-31, 55-67 “item descriptions of each of the items included in an item collection, the one or more pairs 20 of complementary items being a subset of all items included in an item collection…. seed item from a category of items,” c5:1-12, c6:1-7);•	based on an identified characteristic associated with the user, filter the one or more other items included in the result of the query to generate a list of proposed items for potential inclusion in the electronic shopping cart (claims 1, 11, 17; see at least c5:57-67 “based on receipt of data identifying user-curated collections 60 of items from within the item collection,” c6:19-44 “indicating the customer's interest in the item…. a set of items are included in a user-curated item collection”); and
•	 display the list of proposed items to the user (claims 1, 11, 17; see at least c2:9-31 “a user interface displaying the one or more modeled complementary items”).Claim 2. The computer system of claim 1, wherein using the NLP to determine the general product category of the item and the one or more supporting product details of the item includes:•	identifying a uniform resource locator (URL) associated with the item (claim 2; see at least fig.1, c2:9-31, c4:3-11, 43-50);•	crawling to a webpage identified by the URL (claim 2; see at least c4:3-11, 43-50; c6:19-26, c8:1-13); and
•	 executing the NLP against text included in the webpage such that the NLP parses the text to identify the general product category and the one or more supporting product details of the item (claim 2; see at least fig. 5, c6:44-67, c7:21-27).

Bhattacharjee further discloses
Claim 7. The computer system of claim 1, wherein the one or more supporting product details of the item includes a manufacturer of the item or, alternatively, includes a granular type of the item within the general product category (claim 7; see at least figs. 6, 8, 10; c7:5-20, c8:1-13.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the data comprising “product details” as “granular” is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.  Additionally the claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).Claim 9. The computer system of claim 1, wherein the identified characteristic associated with the user is one or more of a familial characteristic of the user, a time of day during which the user added the item to the electronic shopping cart, a day during which the user added the item to the electronic shopping cart, an identified calendar event scheduled for the user, a purchase history of the user, a purchase cadence of the user, or a location of the user (claim 9; see at least c3:10-23, c4:1-11.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required. See previous comment for further explanation.).Claim 11. A method for intelligently predicting which items a user will add to an electronic shopping cart, said method comprising:•	determining an item has been added to an electronic shopping cart of a user (claims 1, 11, 17; see at least c4:1-2);•	using natural language processing (NLP) to determine a general product category of the item and one or more supporting product details of the item (claims 1, 11, 17; see at least figs. 6, 8, 10; c2:55-57, c3:34-39);•	using the general product category and the one or more supporting product details of the item as parameters in a query executed against a database, wherein the database links the item to one or more other items based on shared characteristics between the item and the one or more other items, and wherein a result of the query identifies the one or more other items linked to the item (claims 1, 11, 17; see at least c2:9-31, 55-67 “item descriptions of each of the items included in an item collection, the one or more pairs 20 of complementary items being a subset of all items included in an item collection…. seed item from a category of items,” c5:1-12, c6:1-7);•	based on an identified characteristic associated with the user, filtering the one or more other items included in the result of the query to generate a list of proposed items for potential inclusion in the electronic shopping cart (see at least c5:57-67 “based on receipt of data identifying user-curated collections 60 of items from within the item collection,” c6:19-44 “indicating the customer's interest in the item…. a set of items are included in a user-curated item collection”); and•	 displaying the list of proposed items to the user (claims 1, 11, 17; see at least c2:9-31 “a user interface displaying the one or more modeled complementary items”).

Claim 12. The method of claim 11, wherein the identified characteristic associated with the user is an identified purchase pattern of the user (claim 12; see at least see at least c3:10-23, c4:1-11).

Claim 13. The method of claim 11, wherein the database refrains from linking the item to the one or more other items based on relationships between uniform resource locators (URLs) of the item and the one or more other items (claim 13; see at least c4:3-11, 43-50; c6:19-26, c8:1-13).

Claim 15. The method of claim 11, wherein the method is performed by a client application executing on a mobile device of the user (claim 15; see at least c4:3-11, c8:29-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 10, 14, and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (Patent No. US 11,315,164 B2) in view of PERRIER et al. (International Publication Number WO 2010/051642 A1).
		Bhattacharjee teaches all of the above as noted in the rejection under 35 USC 102.   It teaches, a) determining items to recommend to a user, b) filtering items based on user characteristics, c) shared characteristics between items, and d) recommending items to purchase together, but does not explicitly disclose wherein the shared characteristics between the item and the one or more other items is an identification that the item was previously purchased at a same time as the one or more other items.
		Perrier also teaches a) determining items to recommend to a user, b) filtering items based on user characteristics, c) shared characteristics between items, and d) recommending items to purchase together, and also teaches regarding

Claim 3. The computer system of claim 1, 
wherein the database includes a user-specific purchase history for the user (claim 3; see at least ¶091 “application server 106 may access the customer's shopping history and determine the top, for example, eight, products the customer purchases most frequently”), and
wherein the shared characteristics between the item and the one or more other items is an identification that the item was previously purchased at a same time as the one or more other items (claim 3; see at least ¶¶0113, 0155, 0162 “meal combination” indicates items purchased together).

Claim 4. The computer system of claim 1, wherein the shared characteristics between the item and the one or more other items is an identification that the item and the one or more other items are both ingredients in a same recipe (claim 4; see at least ¶¶094, 0129, 0165).

Claim 5. The computer system of claim 1, wherein the database includes a group purchase history detailing purchases previously made by a group of users, and wherein the shared characteristics between the item and the one or more other items is an identification that the item and the one or more other items were previously purchased together by a threshold number of users included in the group of users, as detailed by the group purchase history (claim 5; see at least ¶¶035, 070, 0103.  Please note: it is also examiner's position that it would have been obvious to one having ordinary skill in the art at the time of the invention to define shared characteristics of items by purchase history of a group of users rather than a single user, because doing so by a single user having already been disclosed mere repetition of a step to achieve the same result as previously achieved (albeit a group result) has been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to achieve a cumulative result where an individual one had already been achieved by performing the step individually.  Examiner notes that this rationale would have justified taking official notice of obviousness without a supporting reference).
Claim 6. The computer system of claim 1, wherein the one or more supporting product details of the item includes an amount of the item that has been added to the electronic shopping cart (claim 6; see at least ¶¶059 “quantity of items purchased,” ¶¶072, 098).

Claim 8. The computer system of claim 1, wherein execution of the instructions further causes the computer system to:•	in response to a second item being added to the electronic shopping cart, predict a recipe for which the item and the second item are being purchased and modify the list of proposed items to include remaining items that are included in the predicted recipe (claims 8, 17; see at least ¶0129 “The (r)ecipes may be sea(r)ched whe(r)ein the custome(r) p(r)ovides one o(r) more products
that may be included in the recipe…. Upon selection of a recipe, the ingredients of the recipe may be placed on the consumer's interactive shopping list”).

Claim 10. The computer system of claim 1, wherein the database links the item to the one or more other items based on one or more of: a common recipe listing the item and the one or more other items, a nutrient correlation between the item and the one or more other items, or a proximity of the item to the one or more other items within a physical store (claim 10; see at least ¶¶079, 094, 0165.  Please note: see previous  comments regarding alternative, conditional, and optional, limitations.).
Claim 14. The method of claim 11, wherein the database includes a user-specific purchase history detailing previous purchases made by the user and a group purchase history detailing previous purchases made by a group of users, and wherein the query is executed against both the user-specific purchase history and the group purchase history (claim 14; see at least ¶091 “application server 106 may access the customer's shopping history and determine the top, for example, eight, products the customer purchases most frequently,” ¶¶035, 070, 0103.  Please note: see previous comment regarding repetition of a step to achieve the same result as previously achieved (albeit a group result).).
Claim 16. The method of claim 11, wherein the database includes a plurality of recipes grouping different items together, and wherein the item is linked to multiple different recipes within the database (claim 16; see at least ¶¶036, 0129-0130, 0132).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Bhattacharjee to include wherein the shared characteristics between the item and the one or more other items is an identification that the item was previously purchased at a same time as the one or more other items, as taught by Perrier since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
	Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Perrier in the method of Bhattacharjee.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Bhattacharjee in view of Perrier further discloses:
Claim 17. A computer system comprising:•	one or more processors (claims 1, 17; see at least Bhattacharjee figs. 1, 13; c1:59-67); and•	 one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system to at least (claims 1, 17; see at least Bhattacharjee figs. 1, 13; c1:59-67):•	determine an item has been added to an electronic shopping cart of a user (claims 1, 11, 17; see at least Bhattacharjee c4:1-2);•	use natural language processing (NLP) to determine a general product category of the item and one or more supporting product details of the item (claims 1, 11, 17; see at least Bhattacharjee figs. 6, 8, 10; c2:55-57, c3:34-39);•	use the general product category and the one or more supporting product details of the item as parameters in a query executed against a database, wherein the database links the item to one or more other items based on shared characteristics between the item and the one or more other items, and wherein a result of the query identifies the one or more other items linked to the item (claims 1, 11, 17; see at least Bhattacharjee c2:9-31, 55-67 “item descriptions of each of the items included in an item collection, the one or more pairs 20 of complementary items being a subset of all items included in an item collection…. seed item from a category of items,” c5:1-12, c6:1-7);•	based on an identified characteristic associated with the user, filter the one or more other items included in the result of the query to generate a list of proposed items for potential inclusion in the electronic shopping cart (see at least Bhattacharjee c5:57-67 “based on receipt of data identifying user-curated collections 60 of items from within the item collection,” c6:19-44 “indicating the customer's interest in the item…. a set of items are included in a user-curated item collection”);•	display the list of proposed items to the user (claims 1, 11, 17; see at least Bhattacharjee c2:9-31 “a user interface displaying the one or more modeled complementary items”);•	in response to a second item being added to the electronic shopping cart, use the database to identify a recipe comprising the item and the second item (claim 17; see at least Perrier ¶0129 “The (r)ecipes may be sea(r)ched whe(r)ein the custome(r) p(r)ovides one o(r) more products that may be included in the recipe…. Upon selection of a recipe, the ingredients of the recipe may be placed on the consumer's interactive shopping list”);•	based on the identified recipe, modify the list of proposed items to include remaining items that are included in the identified recipe (claims 8, 17; see at least Perrier ¶0129 “The (r)ecipes may be sea(r)ched whe(r)ein the custome(r) p(r)ovides one o(r) more products that may be included in the recipe…. Upon selection of a recipe, the ingredients of the recipe may be placed on the consumer's interactive shopping list”); and•	 display the modified list of proposed items to the user (claim 17; see at least Bhattacharjee c2:9-31 “a user interface displaying the one or more modeled complementary items”).Claim 18. The computer system of claim 17, wherein the identified characteristic associated with the user is a purchase cadence the user follows in purchasing the item (claim 18, see at least Bhattacharjee c3:10-23, c4:1-11).Claim 19. The computer system of claim 17, wherein the one or more supporting product details of the item describe a particular type of the item at a granular level (claim 19; see at least Bhattacharjee figs. 6, 8, 10; c7:5-20, c8:1-13.  Please note: see previous comment concerning nonfunctional descriptive information regarding the descriptive term “granular”).Claim 20. The computer system of claim 17, wherein the list of proposed items is displayed simultaneously with the electronic shopping cart (claim 20; see at least Perrier fig. 2A, ¶¶098, 0114, 0124-0125). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levy et al., Patent No. US 10,269,021 B2: teaches recommending additional products based on category and description of selected product, discloses backfilling a list of items based on shared attribute with items one and two.
Belvin, Patent No. US 9,165,320 B1: teaches starting from recipe and finding ingredients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 2, 2022